Case: 1:20-cv-00121 Document #: 1-1 Filed: 01/07/20 Page 1 of 2 PageID #:20




                            Exhibit 1
         Case: 1:20-cv-00121 Document #: 1-1 Filed: 01/07/20 Page 2 of 2 PageID #:20




Reg. No. 5,104,961           SCAM Design (WASHINGTON SOLE PROPRIETORSHIP)
                             17775 Suquamish Way NE
Registered Dec. 20, 2016     Suquamish, WA 98392

                             CLASS 28: A spinning handheld toy you flick with your fingers
Int. Cl.: 28
                             FIRST USE 9-25-2015; IN COMMERCE 9-25-2015
Trademark
                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register           PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-032,693, FILED 05-11-2016
                             ZHALEH SYBIL DELANEY, EXAMINING ATTORNEY
